Exhibit 10.01


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of May 20, 2016, by and among ALLIANCE ONE INTERNATIONAL,
INC., a Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a
company formed under the laws of The Netherlands and a Subsidiary of the Company
(the “Dutch Borrower”; together with the Company, collectively the “Borrowers,”
and each individually, a “Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss
corporation (“Alliance AG”), the Lenders (as defined below) party hereto and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H:
WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009 and amended and restated as of August 1, 2013, and as further
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of May 30, 2014, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of February 6, 2015 and that certain Third Amendment
to Amended and Restated Credit Agreement dated as of June 2, 2015 (as further
amended, restated, amended and restated, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”);
WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and
WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.
NOW, THEREFORE, it is agreed:
I.    Amendments to the Credit Agreement.
1.    The definition of “Consolidated EBIT” appearing in Section 1.1 of the
Credit Agreement is hereby amended by adding the following text to the end
thereof immediately following clause (xxi):
“plus (xxii) certain adjustments in respect of the Kenyan Discrepancies and in
respect of legal and professional fees incurred as a result of such Kenyan
Discrepancies in the amounts and for the corresponding fiscal quarters set forth
in the following table:
 
Kenyan Discrepancies
Legal and Professional Costs in Respect of Kenyan Discrepancies
3/31/2013
$(1,745,717)
$0





Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------




6/30/2013
$2,198,708
$0
9/30/2013
$(1,492,481)
$0
12/31/2013
$4,681,765
$0
3/31/2014
$7,869,112
$0
6/30/2014
$1,834,281
$0
9/30/2014
$6,606,350
$0
12/31/2014
$449,593
$0
3/31/2015
$3,577,392
$0
6/30/2015
$5,263,723
$0
9/30/2015
$5,821,224
$0
12/31/2015
$0
$1,771,000
3/31/2016
$0
$6,129,000
6/30/2016
$0
$4,000,000
9/30/2016
$0
$3,500,000





2.    The definition of “Credit Document” appearing in Section 1.1 of the Credit
Agreement is hereby amended by adding the text “, the Fourth Amendment,”
immediately after the text “the Third Amendment” appearing therein.
3.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:
“Fourth Amendment” shall mean the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of May 20, 2016, by and among the Borrowers, Alliance
AG, the lenders party thereto and the Administrative Agent.
“Kenyan Discrepancies” shall mean the discrepancies discovered by the Company
with respect to its Kenyan subsidiary, Alliance One Tobacco (Kenya) Limited, and
disclosed in news releases on November 7, 2015, February 4, 2016 and February
19, 2016.
4.    Section 5.9(a) of the Credit Agreement is hereby amended by amending and
restating the table appearing therein as follows:
Period
Ratio
January 1, 2013 through and including June 30, 2013
1.90 to 1.00
July 1, 2013 through and including September 30, 2013
1.80 to 1.00
October 1, 2013 through and including December 31, 2013
1.85 to 1.00
January 1, 2014 through and including March 31, 2014
1.85 to 1.00
April 1, 2014 through and including September 30, 2014
1.70 to 1.00





Americas 91224441 (2K)
-2-
 




--------------------------------------------------------------------------------




Period
Ratio
October 1, 2014 through and including March 31, 2015
1.50 to 1.00
April 1, 2015 through and including June 30, 2015
1.60 to 1.00
July1, 2015 through and including September 30, 2015
1.60 to 1.00
October 1, 2015 through and including December 31, 2015
1.65 to 1.00
January 1, 2016 through and including March 31, 2016
1.70 to 1.00
April 1, 2016 through and including December 31, 2016
1.90 to 1.00
January 1, 2017 through and including March 31, 2017
1.65 to 1.00
April 1, 2017 and thereafter
1.90 to 1.00



5.    Section 5.9(b) of the Credit Agreement is hereby amended by deleting the
final row of the table appearing therein and inserting the following in lieu
thereof:
Period
Ratio
January 1, 2017 through and including March 31, 2017
5.50 to 1.00
April 1, 2017 and thereafter
5.10 to 1.00





II.    Miscellaneous Provisions.
1.    In order to induce the Administrative Agent and the Lenders to enter into
this Fourth Amendment, each Credit Party hereby represents and warrants that (i)
subject to paragraph 10 below, no Default or Event of Default exists as of the
Fourth Amendment Effective Date (as defined below), both immediately before and
after giving effect to this Fourth Amendment on such date, (ii) all of the
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on the
Fourth Amendment Effective Date, both immediately before and after giving effect
to this Fourth Amendment on such date, with the same effect as though such
representations and warranties had been made on and as of the Fourth Amendment
Effective Date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date, (iii) the execution,
delivery and performance of this Fourth Amendment has been duly authorized by
all necessary action on the part of each Credit Party, has been duly executed
and delivered by each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against each of them in accordance
with its terms, except to the extent that the enforceability hereof may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iv) the execution and delivery hereof by each Credit Party and
the performance




Americas 91224441 (2K)
-3-
 




--------------------------------------------------------------------------------




and observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party.
2.    The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Credit Party Obligations and Liens thereunder, are valid and
enforceable against the Credit Parties in every respect and all of the terms and
conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind and (y) the perfected
status and priority of each Lien and security interest created under any Credit
Document remains in full force and effect in accordance with the requirements of
the Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Fourth
Amendment Effective Date, both immediately before and immediately after giving
effect to this Fourth Amendment on such date.
3.    This Fourth Amendment is limited precisely as written and, except as
expressly set forth herein, shall not constitute or be deemed to constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
4.    This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Administrative Agent.
5.    THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW
OF THE STATE OF NEW YORK.
6.    This Fourth Amendment shall become effective as of the first date (the
“Fourth Amendment Effective Date”) when each of the following conditions shall
have been satisfied:
(a)    the Company shall have paid to the Administrative Agent for the benefit
of each Lender which has executed and delivered a counterpart hereof as provided
in following clause (b) on or prior to 5:00 p.m. on May 20, 2016, an amendment
fee as set forth in the fee letter between the Company and the Administrative
Agent dated May 3, 2016 and delivered in connection with this Fourth Amendment;
(b)    the Borrowers, Alliance AG, and the Lenders constituting the Required
Lenders and the Administrative Agent shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or




Americas 91224441 (2K)
-4-
 




--------------------------------------------------------------------------------




other electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036, Attention: Peixuan Wu (facsimile
number: 212-354-8113 / e-mail address: peixuan.wu@whitecase.com); and
(c)    the Company shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, legal fees and expenses of White &
Case LLP) payable to the Administrative Agent to the extent due under the Credit
Agreement and the Work Fee Letter between the Company and the Administrative
Agent dated May 3, 2016 and delivered in connection with this Fourth Amendment.
7.    This Fourth Amendment constitutes a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents. No provision of this Fourth
Amendment may be amended, modified, waived or supplemented, except as provided
in Section 9.1 of the Credit Agreement.
8.    By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Credit Party Obligations of the Credit Parties shall be fully
guaranteed pursuant to the Guarantees and shall be fully secured pursuant to the
Credit Documents, in each case in accordance with the respective terms and
provisions thereof and that this Fourth Amendment does not in any manner
constitute a novation of any Credit Party Obligations under any of the Credit
Documents.
9.    From and after the Fourth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
10.    Upon the occurrence of the Fourth Amendment Effective Date, the Required
Lenders hereby waive any Event of Default that may have occurred prior to the
effectiveness of this Fourth Amendment with respect to Sections 5.9(a) and (b)
of the Credit Agreement for any Calculation Period ended on or prior to March
31, 2016 but on or after March 31, 2013 as a result of the Kenyan Discrepancies;
provided that no such waiver is granted for Sections 5.9(a) and (b) of the
Credit Agreement for any Calculation Period specified in this Section 10 to the
extent that an Event of Default would still have occurred thereunder if such
calculation was made after giving effect to this Fourth Amendment.


[SIGNATURE PAGES TO FOLLOW]




Americas 91224441 (2K)
-5-
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first
written above.


COMPANY:
 
 
ALLIANCE ONE INTERNATIONAL, INC.
 
 
 
 
By:
/s/ Joel Thomas
Name:
Joel Thomas
Title:
Executive Vice President & Chief Financial Officer
 
 
By:
/s/ B. Lynne Finney
Name:
B. Lynne Finney
Title:
Assistant Treasurer    
 
 
 
 
DUTCH BORROWER:
 
 
INTABEX NETHERLANDS B.V.
 
 
 
 
By:
/s/ Joel Thomas
Name:
Joel Thomas
Title:
Attorney
 
 
By:
/s/ B. Lynne Finney
Name:
B. Lynne Finney
Title:
Attorney
 
 
 
 
FOREIGN GUARANTOR:
 
 
ALLIANCE ONE INTERNATIONAL AG
 
 
 
 
By:
/s/ Joel Thomas
Name:
Joel Thomas
Title:
Authorized Signatory    







Signature page to Fourth Amendment (Alliance One)
Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------







DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender
 
 
 
 
By:
/s/ Michael Shannon
Name:
Michael Shannon
Title:
Vice President
 
 
By:
/s/ Dusan Lazarov
Name:
Dusan Lazarov
Title:
Director



Signature page to Fourth Amendment (Alliance One)


Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
 
 
Name of Institution:
 
 
 
 
Goldman Sachs Bank USA
 
 
By:
/s/ Jerry Li
 
 
 
Name: Jerry Li
 
Title: Authorized Signatory



Signature page to Fourth Amendment (Alliance One)


Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
 
 
Name of Institution:
 
 
 
 
ING Belgium, Brussels, Geneva branch
 
 
By:
/s/ Serge Stolitza
 
 
 
Name: Serge Stolitza
 
Title: Group Head
 
 
[PLEASE DELETE THIS SIGNATURE BLOCK IF NOT REQUIRED BY YOUR INSTITUTION]
 
 
 
 
By:
/s/ Ko Osinga
 
 
 
Name: Ko Osinga
 
Title: Head of Credit Risk



Signature page to Fourth Amendment (Alliance One)


Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------







SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
 
 
Name of Institution:
 
 
 
 
Natixis, New York Branch
 
 
By:
/s/ Alisa Trani
 
 
 
Name: Alisa Trani
 
Title: Director
 
 
 
 
By:
/s/ Paolo Salvi
 
 
 
Name: Paolo Salvi
 
Title: Executive Director



Signature page to Fourth Amendment (Alliance One)


Americas 91224441 (2K)
 
 




--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
 
 
Name of Institution:
 
 
 
 
Standard Chartered Bank
 
 
 
 
By:
/s/ Rebecca Shen
 
 
 
Name: Rebecca Shen
 
Title: Executive Director
 
Standard Chartered Bank



Signature page to Fourth Amendment (Alliance One)


Americas 91224441 (2K)
 
 


